DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (b) modified HSCs with increased PD-L1 expression by expressing an agent that inhibits miRNA decreasing PD-L1 (claims 1, 4-5, 10-12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53) in the reply filed on 7/8/2022 is acknowledged.
Claims 2, 6, 9, 13, 15, 17, 19-20, 22, 24-25, 27-32, 36-51 have been canceled, claims 3 and 7-8 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 4-5, 10-12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53 have been considered on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 10 discloses an agent that inhibits expression of miRNA that decreases expression of PD-L1. There is no disclosure in the instant specification for the miRNA that decreases expression of PD-L1. It is also noted that the scope of claim 1 includes the miRNA that decreases expression of PD-L1, and thus, not supported by the specification of the instant application.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 discloses “A modified hematopoietic stem cells (HSCs)” in line 1. This phrase should be either “A modified hematopoietic stem cell (HSC)” or “A population of hematopoietic stem cells (HSCs)”, for example.  “or population thereof” in line 2 should be “or a population thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 23, 26, 33-35 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the expression of PD-L1 is modified, and the HSCs would express PD-L1 (PD-L1+ HSCs). It is not clear what the term “modified” is intended to point out. Is that increased or decreased expression of PD-L1 in HSCs? The decreased expression would encompass no expression of PD-L1, but yet the claims require the cells being PD-L1+. 
The instant specification discloses “[a]nother aspect of the invention described herein provides a population of modified hematopoietic stem cells (HSCs) in which the modified cells have increased PD-L1 expression compared to control, non-modified cells, wherein the cells carry an exogenous copy of a nucleic acid encoding a miRNAs that controls the expression of programmed cell death-1 receptor ligand (PD-L1) or an agent that inhibits the expression of the miRNA, for example, an antagomir of the miRNA, an anti-miRNA oligonucleotide to the miRNA, an antisense oligonucleotide to the miRNA or a locked nucleic acid that anneals to miRNA.” (para. [0015] of PGPub). According to this disclosure, it appears that the resulting “modified” HSCs would have increased PD-L1 expression by an agent decreasing expression of the miRNA that controls expression of PD-L1. It is not clear if the “modified” in the claims would mean “increased” or “decreased” expression of PD-L1. Clarification is required. 
Even if the scope of the claims is interpreted as the modified HSCs being with “decreased” PD-L1, however, the method and the product as claimed would require PD-L1+ HSCs. Considering the scope of “decreased” PD-L1 encompasses 100% decrease per disclosure of paragraph [0057] of the instant specification, the decreased PD-L1 would contradict the requirement of PD-L1+ HSCs. Thus, the scope of the claimed invention is not clear.
Claim 1, claim 23 and their dependent claims disclose the limitation such that the method of claim 1 comprising contacting the HSC with a nucleic acid that increases expression, or an agent that decreases expression of at least one miRNA that controls expression of PD-L1 in the HSCs. It is not clear what the scope of “controls” is. The claims disclose at least one miRNA that controls expression of PD-L1, however, the “control” would encompass either increase or decrease the expression of PD-L1. The claim as it is can be interpreted as the agent that decreases expression of at least one miRNA that increases the expression of PD-L1 OR the agent that decreases expression of at least one miRNA that decreases the expression of PD-L1. While it appears that the “control” would be the miRNA that “decrease” PD-L1 expression based on the limitation of claim 10, but it is not clear if the claims would meant to be both miRNA that increase AND decrease the expression of PD-L1. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 10-12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) “agent”
Claims 1, 5, 10, 12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53 disclose the agent that inhibits expression of miRNA that decreases expression of PD-L1. The scope of the term “agent” is extremely broad that encompasses not only those listed in claim 4 or 11 but also those not disclosed and not yet identified chemicals, compounds, proteins, peptides, amino acids, antibodies, etc. other than those bind to the miRNA that decreases expression of PD-L1 (exemplified in claim 3). The term is discussed in para. [0132] of PGPub. It is noted that claim 10 discloses that the modified HSCs having increased PD-L1 expression of population thereof “expresses” an agent that inhibits expression of a miRNA that decreases expression of PD-L1. Considering the term “expresses”, the agent would be limited to protein(s), peptide(s), DNA/RNA(s), etc. that can be expressed in the cells. The scope of “agent” in this case would also encompass naturally occurring molecules (i.e. endogenous molecules) in the absence of any limitation limiting the agent being exogenously introduced in the cells.
Furthermore, in the absence of any information what kind of miRNAs would be those decreases expression of PD-L1 in the HSCs, the agent that inhibits the expression of miRNA cannot be determined. The specification fails to provide any specific miRNA, and thus the agent inhibiting the miRNA.

(2) “controls”
Claims 1, 4-5, 10-12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53 discloses the miRNA that decreases expression of PD-L1. The claims do not provide any specific species of the miRNA or does the instant specification. As indicated above, the term “controls” in claim 1 is interpreted in view of the limitation of claim 10, which discloses the agent that inhibits expression of a miRNA that decreases expression of PD-L1. While the instant specification as well as withdrawn claims disclose miRNA species, however, they are understood as the miRNA that increases PD-L1.
The instant specification as well as claim 3 and 11 disclose species of miRNAs such as miR-4282, miR-7853, miR-7853-5p, miR-105, miR-105-5p, miR-224, miR-224-3p, miR-4279, miR-522, miR-522-3p, miR-374c, and miR-374c-5p. However, the instant specification does not particularly disclose the decrease/inhibition of any of these miRNAs by using an agent would increase or decrease of PD-L1 expression in HSCs.
The instant specification (para. [0077]) and Fig. 2I disclose the use of anti-miR1905 in HSCs from NOD mice would increase PD-L1 expression. At most, miR1905 would satisfy claim 1 when the term “modified” and “controls” would interpreted as “increase”. However, this example does not provide support for “decrease” PD-L1 in HSCs or the limitation of claim 10.
It is noted that the instant specification discloses the use of miRNA mimics or anti-miRs to decrease miRNAs (miR-125b, miR-99a, miR-744, miR-511, miR-206 or miR-26b) in human cancer cells (paras. 404-405; Fig. 22). However, there is no disclosure in the specification if these miRNAs are present in PD-L1+ HSCs since the disclosure is only limited to human breast cancer cells.
Therefore, without knowing the miRNA that decreases expression of PD-L1 in HSCs, the instant specification fails to provide sufficient written description in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention. 
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claims 1, 4-5, 10-12, 14, 16, 18, 21, 23, 26, 33-35 and 52-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims are directed to a method of contacting PD-L1+ HSCs with an agent that decreases/inhibits expression of at least on miRNA that controls expression of PD-L1 in the HSCs, thus, resulting in the modified PD-L1+ HSCs. The term “controls” as well as “modified” in the claims would mean either increase or decrease of the expression of PD-L1 in the HSCs. Thus, the following scenarios are possible based on the broadest reasonable interpretation of the claimed invention.
(a) contacting an agent that inhibits/decreases the miRNA that increases the expression of PD-L1, then the resulting treated HSCs would have decreased PD-L1 expression in the HSCs after the contacting step.
It is noted that the instant specification discloses miR-1905 and PD-L1 expression in HSCs from NOD mice was increased by inhibiting miR-1905 with anti-miR-1905 (Fig. 2I). 
Thus, miR-1905 would satisfy the requirement if the claims are interpreted as the scenario (a). Under this interpretation, claim 1 would be enabled considering the term “control” as “increase” in the miRNA that controls expression PD-L1 in the HSCs. However, the claims are not limited to this interpretation.
 (b) contacting an agent that inhibits/decreases the miRNA that decreases the expression of PD-L1, then the resulting treated HSCs would have increased PD-L1 expression in the HSCs after the contacting step.
In the scenario (b), however, there is no working embodiment or not disclosure in the instant specification what the miRNAs that meet the requirement would be.
It is noted that claim 10 requires that the agent that inhibits expression of at least one miRNA that decreases expression of PD-L1. This falls into the scenario (b). 
There is no guidance in the instant specification which miRNAs would be those decreasing the expression of PD-L1 in the HSCs and/or how to determine miRNAs that possess the characteristics as claimed. Without knowing the types of miRNA required for the claimed invention, one skilled in the art would not be able to identify and use an agent that inhibits/decrease the miRNA. While the agents are directed to antisense or antagomir to the miRNA in the dependent claims, however, without knowing the specifics of miRNA as required, one cannot determine what the agent would be.
Regarding miRNA for the claimed functionality, there are few miRNAs known in the prior art that would regulate PD-L1 expression:
Wang et al. (2017, Int. J. Mol. Sci.; IDS ref.) teach several miRNAs regulating PD-L1 expression in various different cell types (Table 1).
Xu et al. (2015, Nature Communications; IDS ref.) teach that miR-424(322) inhibited PD-L1 through direct binding to the 3’-untranslated region, and the inverse correlation between miR-424 with PD-L1 in human ovarian cancer cells (Abstract; p.2, Results). 
Cortez et al. (2016, JNCI; IDS ref.) teach that PDL1 is regulated by p53 via miR-34, and miR-34 family regulate PDL1 expression in NSCLC cell lines (Abstract; p.4, 1st col.).
Bader et al. (WO2016/161196; IDS ref.) teach that PD-L1 expression is decreased in a PD-L1 expressing cancer cell by administering synthetic miR-34 oligonucleotide (see entire document). 
Chen et al. (2016, Annals of Oncology) teach that miR-513, miR-570, miR-34a and miR-200 have an inverse relationship with PD-L1 expression (p.413, epigenetic regulation of PD-L1; regulatory mode of PD-L1; Fig. 3). Chen et al. teach that introduction of miR-513 into Jurkat cells abolished IFN- induced PD-L1 expression while anti-miR-513 into cholangiocytes increased PD-L1 expression (p.413, epigenetic regulation of PD-L1). 
While these miRNAs discussed above are implicated in regulating PD-L1, none of them are listed in the instant specification. The miRNAs discussed above are mostly expressed in cancer cells, and there is no indication in the art or in the instant specification that these miRNAs are expressed in the claimed HSCs or PD-L1+ HSCs and responsible for decreasing PD-L1 expression in the HSCs.
Therefore, it is highly unpredictable even these miRNAs known in the art would be expressed in the claimed HSCs or the inhibition of these miRNAs would result in the claimed effect (increasing PD-L1 expression) in the HSCs based on the teachings available in the prior art. 
In the absence of any disclosure for the species of the claimed miRNAs that decrease PD-L1 expression, lack of description how to determine the miRNAs that is required for the claims, lack of any working embodiment, no guidance for the claimed miRNA, broad scope of the agent that inhibits/decrease the miRNA, and unpredictable nature of the miRNAs in regulating PD-L1 in HSCs, undue experimentations are required to determine the genus of the claimed miRNAs that decrease PD-L1 expression in the HSCs for identifying the agents that inhibit the expression of the miRNAs in order to carry out the method and obtain the cell composition as claimed. 
Thus, it is concluded that the instant specification fails to provide description in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632